       Case1:19-cv-01853-SAG
      Case  1:19-cv-01853-SAG Document
                               Document65-1
                                        66 Filed
                                            Filed01/28/21
                                                  01/28/21 Page
                                                            Page11ofof11



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                         NORTHERN DIVISION

BETHEL MINISTRIES, INC.,       )
                               )
                               )
                   Plaintiff,  )
                               ) Case No. 1:19-cv-01853-SAG
DR. KAREN B. SALMON, et al.,   )
                               )
                               )
                   Defendants. )
                               )
                                       ORDER

      Upon consideration of the joint motion to modify the scheduling order, it is, this

28th day of January 2021, by the United States District Court for the District of

Maryland, ORDER that the motion is GRANTED. However, due to the age of this case,

NO FURTHER EXTENSIONS WILL BE GRANTED.

The schedule is modified as follows:

Event                                   Previous Deadline      New Deadline

Discovery deadline; submission of       February 12, 2021      April 30, 2021
status report

Requests for admission                  February 19, 2020      May 7, 2021

Dispositive Pretrial Motions Deadline April 16, 2021           June 25, 2021



                                                        /s/
                                            _________________________
                                            Stephanie A. Gallagher
                                            United States District Judge
